 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NICKOLAS J. HOWLAND,                               No. 2:19-cv-0608 JAM CKD P
12                       Plaintiff,
13            v.                                         ORDER
14    CATALLI, et al.,
15                       Defendants.
16

17          On December 10, 2019, defendant filed a motion to dismiss. (ECF No. 17.) Plaintiff has

18   not filed any response to the motion. He will be given one more opportunity to respond to the

19   motion to dismiss and is cautioned that failure to do so will result in a recommendation that this

20   action be dismissed.

21          Accordingly, IT IS HEREBY ORDERED that within twenty-one days after the filing date

22   of this order, plaintiff shall file and serve an opposition to the motion to dismiss or a statement of

23   non-opposition. Failure to comply with this order will result in a recommendation that this action

24   be dismissed without prejudice for failure to prosecute pursuant to Federal Rule of Civil

25   Procedure 41(b).

26   Dated: January 21, 2020
                                                       _____________________________________
27
                                                       CAROLYN K. DELANEY
28   13:howl0608.nonoppo.mtd                           UNITED STATES MAGISTRATE JUDGE
                                                        1
